EA       ORNEX          GENE-

                             OF       EXAS


   BVILL  WILSON
AlTORNEYGENERAL
                             July 25, 1962

      Major General Thomas S. Bishop     Opinion No. WW-1404
      Adjutant General
      State of Texas                     Re:   Whether Chapter 6, Title
      Austin, Texas                            94, V.C.S., repealed
                                               Chapter 5, Title 94,
      Dear General Bishop:                     V.C.S.
                You have requested the opinion of this office as to
      whether the provisions of Chapter 6, Title 94, Vernon's Civil
      Statutes, operated to repeal the provisions of Chapter 5, Title
      94, Vernon's Civil Statutes. Chapter 6 of Title 94 provides
      for the establishment of the Texas State Guard Reserve Corps.
      Chapter 5 provides for the establishment of the Texas State
      Guard.
                Chapter 5 was originally enacted in 1941 by the
      47th Legislature. It was amended In 1943 by the 48th Legis-
      lature. As envisioned by the Legislature, the Texas State
      Guard was to be organized by the Governor and maintained within
      this State during the period when the National Guard of this
      State was in active Federal service. The Texas State Guard
      was, and is, intended to take up any gap in the defensive
      forces of this State, thus providing for a continuing pro-
      tective force in case of riot, disaster or invasion. Chapter
      5 does not contemplate the organization of the Texas State
      Guard until such time as the National Guard of this State is
      called Into active Federal service.
                Chapter 6 provides for the establishment of the Texas
      State Guard Reserve Corps. The stated purpose of this chapter
      is to provide a reservoir of military strength for use by the
      State of Texas in time of national or state emergency, when any
      part of the Texas National Guard shall have been called Into
      Federal service, or in any other emergency when the Governor
      of Texas shall deem it necessary or advisable to supplement the
      Texas National Guard as the State Militia of Texas, and to
      el:i;minate
                any delay in the organization of an adequate and efficient
      State Militia under such circumstances. In Section 2(b) of
      Chapter 6, we find the following statement:
                      .and when activated or when upon
            active'dity, the Texas State Guard Reserve
            Corps, or any element or unit thereof, shall
            function as the Texas State Guard and shall
Mqi.   Gen. Thos. S. Bishop, page 2 (WW-1404)


       be a part of the State Militia of Texas. . .'I
          It is apparent that the Legislature has, by the
enactment of Chapter 6, provided for a reserve pool of man-
power from which the ranks of the Texas State Guard, provided
for In Chapter 5, may be quickly filled in cases of emergency.
The two chapters are aimed at the same problem, although at-
tacking different phases of It. Chapter 5 provides for a
regular, active Texas State Guard, albeit in existence only
during periods of emergency. Chapter 6 provides for the Texas
State Guard Reserve Corps from which the Texas State Guard is
drawn. There is no apparent inconsistency here. It must
further be noted that the two chapters do not conflict in
any material circumstance.
          In view of the foregoing, It is the opinion of this
office that Chapter 6, Title 94, of Vernon's Civil Statutes,
does not operate to repeal Chapter 5, Title 94, Vernon's Civil
Statutes.

                      SUMMARY
            Chapter 6, Title 94, of Vernon's Civil
       Statutes, does not operate to repeal Chapter
       5, Title 94, Vernon's Civil Statutes.

                                Yours   very truly,
                                WILL WILSON
                                Attorney General of Texas




MLQ:ms:mkh
                          By:
                           %?tzsk!&,~~
                              . Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Marvin Thomas
Vernon Teofan
W. 0. .Shultz
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore